Citation Nr: 0201362	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  98-15 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for chronic head 
injury syndrome, with cluster-type headaches, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for depression, 
with memory loss, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for post-operative 
residuals of a right shoulder injury, currently evaluated as 
20 percent disabling.

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a 
right knee injury, with degenerative joint disease, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for a left heel 
spur, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for a right heel 
spur, currently evaluated as 10 percent disabling.

8.  Entitlement to a compensable evaluation for scalp 
laceration scars.

9.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded this case back to the 
RO for further development in September 1999, and the case 
has since been returned to the Board.

In a November 2001 rating decision, the RO granted service 
connection for depression as part of the previously service-
connected disability of memory loss and increased the 
assigned evaluation from 10 percent to 30 percent, effective 
from April 1997.  The Board views this grant of service 
connection as an expansion of the previous memory loss 
service connection grant and finds that a claim for an 
increased evaluation for this disability remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's primary head injury residual is headaches 
that are apparently prostrating monthly or more often, but 
the evidence does not reflect such further neurological 
symptoms as seizures or facial nerve paralysis.

3.  The veteran's depression is productive of occupational 
and social impairment with reduced reliability and 
productivity; it is not manifested by deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood. 

4.  The veteran's right shoulder disorder is productive of 
limitation of abduction at approximately the shoulder level 
and mild to moderate functional loss.  

5.  The veteran's lumbosacral strain is productive of no more 
than moderate limitation of motion of the lumbar spine; it is 
not manifested by severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

6.  The veteran's right knee disorder, with a history of 
arthritis, is productive of limitation of flexion to 100 
degrees, with pain only at extremes of flexion; it is not 
manifested by subluxation,  instability, or other objective 
evidence of functional impairment.

7.  The veteran's left heel spur is productive of tenderness, 
no more than mild to moderate functional loss, and no painful 
motion.

8.  The veteran's right heel spur is productive of 
tenderness, no more than mild to moderate functional loss, 
and no painful motion.

9.  The veteran's examinations have revealed a three 
centimeter scar that is well-healed and asymptomatic, with no 
evidence of disfigurement.

10.  The veteran's service-connected disabilities include 
chronic head injury syndrome, with cluster-type headaches, 
and depression, with memory loss, both currently evaluated as 
50 percent disabling; post-operative residuals of a right 
shoulder injury and lumbosacral strain, both currently 
evaluated as 20 percent disabling; residuals of a right knee 
injury, with degenerative joint disease, and left and right 
heel spurs, all currently evaluated as 10 percent disabling; 
and scalp laceration scars, currently evaluated as zero 
percent disabling; his combined service-connected disability 
evaluation is 90 percent. 

11.  The veteran completed high school and one year of 
college; he is currently employed at a VA medical facility as 
a file room clerk.

12.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his education and employment background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for chronic head injury syndrome, with cluster-type 
headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Codes 8045-8100 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).
2.  The criteria for a 50 percent evaluation for depression, 
with memory loss, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9433 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

3.  The criteria for an evaluation in excess of 20 percent 
for post-operative residuals of a right shoulder injury have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5203 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

4.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury, with a history of 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, and 5010-5260, 5261 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

6.  The criteria for an evaluation in excess of 10 percent 
for a left heel spur have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5284 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

7.  The criteria for an evaluation in excess of 10 percent 
for a right heel spur have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).
8.  The criteria for a compensable evaluation for scalp 
laceration scars have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Codes 7800, 7803, 7804 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

9.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the RO has 
obtained records of all relevant medical and psychiatric 
treatment reported by the veteran, and he was afforded 
multiple VA examinations addressing all of the issues on 
appeal.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  The RO informed 
him of the need for such evidence in its August 1998 
Statement of the Case, with the provisions of applicable 
diagnostic codes cited.

The Board further notes that the RO notified the veteran of 
the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A 
in its November 2001 Supplemental Statement of the Case.



I.  Claims for increased evaluations

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  

B.  Entitlement to an increased evaluation for chronic head 
injury syndrome, with cluster-type headaches

In a December 1995 rating decision, the RO granted service 
connection for chronic head injury syndrome on the basis of 
an in-service 1978 motor vehicle accident resulting in a head 
injury.  A 30 percent evaluation was assigned, effective from 
September 1995.

During an August 1997 VA neurological examination, the 
veteran reported frequent posterior headaches and insomnia.  
He stated that he had the headaches twice per week and that 
they lasted for 30 minutes.  No objective findings were noted 
on examination.  The diagnosis was tension headaches related 
to an underlying psychiatric condition, assumed to be 
depression, and resulting in insomnia.  The examiner found 
that these problems were probably related to the original in-
service head injury.  Subsequently, in a November 1997 rating 
decision, the RO increased the evaluation for this disorder 
to 50 percent, effective from April 1997.

The veteran complained of occipital headaches that were worse 
with stress during his February 1998 VA orthopedic 
examination.  The examination revealed intact cranial nerves; 
pupils that were equal, round and reactive to light and 
accommodation; intact extraocular movements; no neurological 
deficits; and motor, sensory, and cerebellar examinations 
that were unremarkable.  The examiner rendered an impression 
of headaches, which began after an automobile accident.
Also, a February 1998 VA psychiatric examination contains an 
Axis I diagnosis of a syndrome injury, and the veteran 
complained of headaches during the examination.  However, the 
examiner also stated that there was no evidence of organic 
brain syndrome.

During his January 2000 VA orthopedic examination, the 
veteran stated that he had sharp headaches approximately 
three times per week.  These headaches were often at the back 
of the head and sometimes behind the eyes and might last 15 
or 20 minutes.  They were sometimes relieved with Ibuprofen.  
The veteran stated that he was able to do most activities 
with the headaches; however, about once a month or sometimes 
weekly his headaches would last 30 to 45 minutes.  With the 
"more severe" headaches, the veteran indicated that he had 
to lie down in a dark and quiet room for relief.  A 
neurological examination was largely unremarkable, and 
Babinski's sign was absent.  The pertinent diagnosis was 
headaches.

The RO has evaluated the veteran's head injury disorder at 
the 50 percent rate under 
38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100 (2001).  Under 
Diagnostic Code 8045, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, and facial nerve 
paralysis, following trauma to the brain, will be rated under 
the diagnostic codes specifically dealing with such 
disabilities, with a citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints, such as 
headache, dizziness, and insomnia, recognized as symptomatic 
of brain trauma, will be rated at no more than 10 percent 
under Diagnostic Code 9304.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

Under Diagnostic Code 8100, a maximum 50 percent evaluation 
is warranted in cases of migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  As this is the maximum 
available evaluation under this diagnostic code, the Board 
will consider whether the veteran is ratable under any of the 
other rating criteria.

The Board recognizes that the veteran's head injury residuals 
include apparently prostrating headaches that occur monthly 
or more often.  However, he has not subjectively complained 
of such symptoms as seizures or facial nerve paralysis, and 
neurological evaluations performed on his VA examinations 
have not been indicative of any neurological disorders beyond 
headaches.  Rather, these evaluations have been essentially 
within normal limits.  

As the veteran's head injury residuals have not been shown to 
encompass organic neurological symptomatology beyond frequent 
headaches, for which the maximum evaluation of 50 percent has 
already been assigned, the Board finds no basis for a higher 
schedular evaluation.  Therefore, the preponderance of the 
evidence is against his claim for that benefit.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 




C.  Entitlement to an increased evaluation for depression, 
with memory loss

In a January 1997 rating decision, the RO granted service 
connection for memory loss as secondary to the veteran's 
service-connected residuals of a head injury.  A 10 percent 
evaluation was assigned, effective from August 1996.

The veteran was hospitalized at a VA facility in April 1997 
following complaints including "infrequent suicidal 
ideations" and depression.  Other reported symptoms included 
decreased memory and concentration and sleep deficiencies.  
The examining physician noted that the veteran reported 
thinking about committing suicide once or twice per month.  
Poor short term memory was noted.  The veteran had no 
looseness of association or flight of ideas and denied 
hallucinations and illusions.  His mood was depressed, and 
his affect was sad.  During the hospitalization, there was 
improvement in concentration, although, despite improvement, 
the veteran's short-term memory remained impaired.

During his February 1998 VA mental disorders examination, the 
veteran reported that he was currently working for the 
Oklahoma City VA Medical Center (VAMC), but he indicated that 
it was hard for him "to work and make a living."  Upon 
examination, the veteran was able to communicate well and had 
good recall.  He did report that he heard voices sometimes.  
Also, he reported past suicidal thoughts, though no current 
attempts, and he stated that he had thoughts about seeing 
people and thinking how he could "take them out."  Personal 
hygiene was good.  The veteran was oriented times three and 
had no obsessive or ritualistic behavior.  His thoughts were 
logical, and he was goal-oriented.  While he reported no 
panic attacks, he described depression "all the time."  In 
terms of impulse control, he indicated that sometimes "I 
throw my stuff around."  Due to pain and headaches, he 
stated that he only slept about three to four hours per 
night.  There was no evidence of memory defects, clouding of 
sensorium, or organic brain syndrome.  Judgment and reasoning 
were fair to good.  There was no evidence of anxiety, thought 
disorders, psychotic change of affect, a manic state, or 
psychotic depression.  An Axis I diagnosis of a "syndrome 
injury" was rendered, and a Global Assessment of Functioning 
(GAF) score of 60 to 70 was assigned.
During a February 2000 VA mental disorders examination, the 
veteran primarily complained of physical problems, including 
pain in the right knee.  He stated that he had been working 
at the Oklahoma City VAMC in the file room for about three 
years.  Upon examination, the veteran was cooperative and 
oriented times four.  He was not psychotic, and there was no 
evidence of a thought disorder or mood swings.  While he 
reported suicidal ideations in the past, no suicidal intent 
was observed upon examination.  His hygiene was appropriate, 
but his mood was depressed.  He became somewhat emotional 
when talking about his problems.  His speech and language 
were within normal limits, and his insight, judgment, and 
reasoning appeared to be fair to good.  Additionally, his 
impulse control was not impaired.  The Axis I diagnosis was 
depression due to medical problems, and a GAF score of 65 was 
assigned "for all the medical conditions he has."  The 
examiner further noted that, upon memory testing, the veteran 
knew his birth date, address, and the current date.  He was 
also able to recall four digits further and two digits 
backwards.  However, he did not know either his social 
security number or the name of the current president.  His 
memory loss was described as moderate.

A further VA mental disorders examination, also from February 
2000, addressed in more depth the extent of the veteran's 
memory loss.  During the examination, the veteran 
demonstrated a flat affect, and, at one point, cried 
profusely with tears when talking about his current level of 
depression.  His hands shook visibly throughout the 
assessment session.  He reported that he had been working as 
file clerk at the Oklahoma City VAMC for the past 2.5 to 
three years.  He reported being hospitalized for depression 
and being "suicidal" in April 1997.  Memory testing was 
performed, and the examiner noted that the veteran may have 
been trying to influence test results in a way to 
overexaggerate his level of memory loss.  The results were 
noted to be suggestive of memory functioning that was in the 
"extremely low area" across all the means, suggesting 
difficulty with short-term memory, learning new material, and 
accessing long-term memory.  However, the examiner further 
noted that these tests results were "invalid in terms of 
exaggeration of symptoms," and it was therefore not possible 
to assess the exact amount of memory loss sustained by the 
veteran.  

The examiner opined that the veteran's current GAF score was 
60, and this score was directly related to his traumatic 
brain disease diagnosis, as well as his brain syndrome 
rating.  Also, the examiner attributed the veteran's memory 
problems and depression more to his motor vehicle accident 
than to sustained substance abuse issues.  In terms of memory 
loss, the veteran was not able to identify his date of birth 
(he even provided two different dates), his phone number, his 
age, past presidents, the current year, month, date, or time.  
He was able to recall his social security number and his 
current address, and the examiner again stated that his 
memory deficits may have been "somewhat exaggerated."  

Additionally, the claims file contains a social survey 
report, prepared by a VA social worker.  This report is 
undated but was received into the claims file in April 2000.  
The social worker interviewed the veteran and several co-
workers and noted that he remained employed as a file room 
clerk at the Oklahoma City VAMC.  The veteran was noted to be 
a "troubled individual," with very impaired memory.  The 
social worker further suggested that the veteran's co-workers 
had to compensate for his lack of adequate performance.  
Moreover, the social worker indicated that the veteran 
approached social relationships with paranoia and "seems to 
live as a near virtual hermit."  It was recommended that the 
veteran "should not be trying to work on any regular job."  
Rather, he "might be able to function in a special work 
situation" but not where he would be expected to perform as 
a "normal employee."

Subsequently, in a November 2001 rating decision, the RO 
expanded the grant of service connection for memory loss to 
include depression and assigned a 30 percent evaluation, 
effective from April 1997.

The RO has evaluated the veteran's depression, with memory 
loss, under 38 C.F.R. § 4.130, Diagnostic Code 9433 (2001).  
Under this section, a dysthymic disorder which is productive 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses a dysthymic 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for a 
dysthymic disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.

In this case, there is evidence of record suggesting that the 
currently assigned 30 percent evaluation does not encompass 
the veteran's entire disability picture.  First, the 
veteran's second February 2000 VA mental disorders 
examination revealed a flat affect.  The evidence of record 
also shows that, as late as 1997, the veteran had suicidal 
thoughts.  A more complicated aspect of this case is the 
veteran's memory loss.  The second VA mental disorders 
examination from February 2000 encompassed memory testing on 
which the veteran scored very poorly, but the examiner also 
opined these tests were invalid on account of the veteran's 
exaggeration of his symptoms.  However, the veteran's earlier 
February 2000 VA mental disorders examination revealed 
moderate memory loss, with significant lapses in recall of 
such information as his social security number and the name 
of the current president, and, as indicated above, the 
criteria for a 30 percent evaluation contemplates only mild 
memory loss.  

The evidence of record regarding the veteran's actual 
occupational impairment is less favorable to his claim.  
During his most recent examinations, the veteran reported 
working at a VA facility for approximately three years, and 
the most recent GAF score of 60 percent from the second 
February 2000 VA examination is suggestive of moderate 
impairment under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Volume 
IV (DSM-IV).  Even so, the Board is mindful of the noted 
social survey, which contains a description of the veteran's 
behavior limitations at work and general social isolation, as 
well as the opinion that he "should not be trying to work on 
any regular job."

Overall, the Board finds that the symptoms cited above result 
in an approximate balance of positive and negative evidence 
regarding the veteran's claim for an increased evaluation for 
depression, with memory loss.  Under 38 U.S.C.A. § 5107(b), 
it is incumbent upon the Board to resolve such a balance of 
facts in the veteran's favor.  As such, after resolving all 
doubt in the veteran's favor, the Board finds a basis for a 
50 percent evaluation under Diagnostic Code 9433.

The Board has also considered whether the next higher 
evaluation of 70 percent is warranted in this case.  While 
the veteran has a history of suicidal thoughts, the evidence 
of record does not demonstrate any of the other symptoms 
listed in the criteria for this evaluation under Diagnostic 
Code 9433.  As noted above, the veteran's occupational 
impairment has not been shown to be sufficient to warrant an 
even higher evaluation, and there is no indication of major 
deficiencies in terms of judgment and personal maintenance.

Overall, the evidence of records supports a 50 percent 
evaluation, but not more, for the veteran's depression, with 
memory loss.

D.  Entitlement to an increased evaluation for post-operative 
residuals of 
a right shoulder injury

In a July 1991 rating decision, the RO granted service 
connection for a right shoulder disorder on the basis of the 
results of an April 1991 VA examination conducted soon after 
the veteran's discharge from service.  A 10 percent 
evaluation was assigned, effective from February 1991.  In a 
December 1995 rating decision, the RO increased this 
evaluation to 20 percent, effective September 1995, in view 
of an October 1995 VA examination showing increased 
symptomatology.  This evaluation has since remained in effect 
and is at issue in this case.

The veteran was seen at a VA facility in January 1998 for 
complaints of pain with motion of the right shoulder.  The 
diagnosis was shoulder pain, possibly from the 
acromioclavicular joint or the rotator cuff.  

During his February 1998 VA orthopedic examination, the 
veteran stated that he was unable to lift his right shoulder 
"in certain ways," could not lift heavy objects, and often 
got pain in the right shoulder when moving in certain 
directions.  Range of motion testing of the right shoulder 
revealed abduction from zero to 85 degrees, internal rotation 
from zero to 55 degrees with the arm partially abducted, 
internal rotation from zero to 90 degrees with the arm 
dependent, and external ration from zero to 45 degrees with 
the arm dependent.  The pertinent impression was degenerative 
arthritis of the right shoulder.  X-rays revealed femoral 
post-traumatic changes in the right clavicle.

The veteran received VA outpatient treatment for right 
shoulder pain in March 1998.  In June 1998, he underwent a 
right shoulder acromioplasty and distal clavicle excision at 
a VA facility, following complaints of aching pain in the 
shoulder with activity and at night.  As a result, in an 
August 1998 rating decision, the veteran was assigned a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 
(2001) for the period from June 24 until August 1 in 1998.  
This temporary total evaluation was extended to October 1, 
1998 in an October 1998 rating decision, following receipt of 
a September 1998 VA treatment record indicating that the 
veteran was undergoing further physical therapy and still did 
not have full range of motion and strength in the right arm.  
X-rays of the right shoulder from October 1999 were within 
normal limits.

During his January 2000 VA orthopedic examination, the 
veteran reported that he would develop pain in his shoulder 
once or twice per month, lasting 15 to 20 minutes.  Stiffness 
was also described as a problem, but the veteran denied 
swelling, heat, redness, or locking.  The examination 
revealed external and internal rotation of the right shoulder 
from zero to 90 degrees, forward flexion from zero to 173 
degrees, abduction from zero to 150 degrees, and a 10 
centimeter well-healed surgical scar.  The pertinent 
diagnosis was degenerative joint disease of the right 
shoulder, with mild to moderate functional loss.  

The RO has evaluated the veteran's right shoulder disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2001).  The veteran is right-handed, and his right 
shoulder is thus to be evaluated as a major joint.  See 38 
C.F.R. § 4.69 (2001).  Under Diagnostic Code 5203, a maximum 
evaluation of 20 percent is warranted in cases of nonunion of 
the clavicle or scapula, with loose movement, or in cases or 
dislocation of the clavicle or scapula.

The Board has considered the applicability of other 
diagnostic criteria.  As to limitation of motion of the arm, 
the Board notes that the veteran's limitation of abduction 
has varied from zero to 85 degrees in 1998 to zero to 150 
degrees in 2000.  Overall, these findings are more indicative 
of limitation of motion of the arm at the shoulder level than 
of limitation of motion midway between the side and shoulder 
level, and the criteria for a 30 percent evaluation under 
Diagnostic Code 5201 have therefore not been met.  

The Board has also considered functional loss of the right 
shoulder, as is required under 38 C.F.R. §§ 4.40 and 4.45 
(2001).  However, the January 2000 VA orthopedic examination 
revealed only mild to moderate functional loss, and the Board 
finds this symptomatology to be consistent with the currently 
assigned 20 percent evaluation.  There is no objective 
evidence to show that pain, flare-ups of pain, weakness, 
fatigue, incoordination, swelling, deformity, disuse atrophy, 
or any other symptom or clinical finding results in 
additional functional limitation to a degree that would 
support a rating in excess of 20 percent under the applicable 
rating criteria.  Id; DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996).. 

Overall, the Board finds no schedular basis for an evaluation 
in excess of 20 percent for the veteran's right shoulder 
disorder.  As such, the preponderance of the evidence is 
against his claim for that benefit, and the provisions of 
38 U.S.C.A. § 5107(b) are not applicable.

E.  Entitlement to an increased evaluation for lumbosacral 
strain

In a January 1997 rating decision, the RO granted service 
connection for lumbosacral strain as related to an in-service 
motor vehicle accident and assigned a 10 percent evaluation, 
effective from August 1996. 

During his February 1998 VA orthopedic examination, the 
veteran reported that his back disorder resulted in pain with 
stooping and difficulty with lifting.  The examination 
revealed flexion from zero to 30 degrees and extension from 
zero to 10 degrees.  An impression of low back pain was 
rendered.  In the appealed May 1998 rating decision, the RO 
increased the evaluation for the veteran's lumbosacral strain 
to 20 percent, effective from January 1995, in view of the 
results of the February 1998 VA examination.

In July 1998, the veteran was seen at a VA facility for 
complaints of back pain, and tenderness across the low back 
without radiation was noted.

At his January 2000 VA orthopedic examination, the veteran 
reported episodes of back pain three or four times per month 
that would last "maybe a day or two."  Also described was 
stiffness in the back that was worse with prolonged sitting.  
However, the veteran stated that he thought he could lift 100 
pounds.  Range of motion testing revealed rotation from zero 
to 55 degrees to the right and from zero to 61 degrees to the 
left, lateral bending from zero to 44 degrees to the right 
and zero to 61 degrees to the left, extension from zero to 45 
degrees, and flexion from zero to 95 degrees.  The pertinent 
diagnosis was chronic lumbosacral spine strain, with mild to 
moderate functional loss.  X-rays revealed articulating facet 
spondylosis and disc degeneration at L5-S1.

The RO has evaluated the veteran's lumbosacral strain at the 
20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  Under this section, lumbosacral strain with muscle 
spasm on extreme forward bending or loss of lateral spine 
motion, unilateral, in the standing position warrants a 20 
percent evaluation.  A 40 percent evaluation is appropriate 
in cases of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The evidence in this case shows some variation in the 
veteran's loss of motion of the lumbar spine; flexion and 
extension improved from, respectively, 30 and 10 degrees in 
1998 to 95 and 45 degrees in 2000.  Overall, the veteran's 
loss of motion of the lumbar spine appears to be moderate, 
and the functional loss of the lumbar spine was noted to be 
mild to moderate and consistent with the assigned 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45.  As the veteran's 
low back disability is not productive of more than moderate 
limitation of motion of the lumbar spine, a rating in excess 
of 20 percent is not warranted under 38 C.F.R. § 4.71a, Code 
5292.  There is no objective evidence to show that pain, 
flare-ups of pain, weakness, fatigue, incoordination, 
swelling, deformity, disuse atrophy, or any other symptom or 
clinical finding results in additional functional limitation 
to a degree that would support a rating in excess of 20 
percent under the applicable rating criteria.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  None of the specific symptoms 
listed for a 40 percent evaluation under Diagnostic Code 5295 
has been shown in this case, and the Board also notes the 
veteran's claim, made during his January 2000 VA examination, 
that he believed he could lift 100 pounds.  Overall, there is 
no basis for an evaluation in excess of 20 percent for 
lumbosacral strain under Diagnostic Code 5295.  As service 
connection is not in effect for intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Code 5293 is not for application. 

Overall, there is no schedular basis for an evaluation in 
excess of 20 percent for the veteran's lumbosacral spine 
disorder, and the preponderance of the evidence is against 
his claim for that benefit.  Again, as the preponderance of 
the evidence is against the veteran's claim, the provisions 
of 38 U.S.C.A. § 5107(b) do not apply in this case.

F.  Entitlement to an increased evaluation for residuals of a 
right knee injury, 
with a history of degenerative joint disease

In a January 1997 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee 
as related to an in-service right knee injury in September 
1973 and assigned a 10 percent evaluation, effective from 
August 1996.  This evaluation has since remained in effect 
and is at issue in this case. 

During his February 1998 VA orthopedic examination, the 
veteran reported pain and swelling of the right knee with 
activities and some giving out of the knee.  The examination 
revealed flexion of the right knee from zero to 124 degrees 
and external rotation from zero to 40 degrees.  There was 
some evidence of crepitus, but there was no indication of 
effusions or laxity.  Anterior and posterior drawer tests and 
McMurray's sign were negative.  The pertinent clinical 
impression was degenerative arthritis of the right knee.  
However, X-rays of the right knee were within normal limits.

In September 1998, the veteran was seen at a VA facility for 
complaints of his right knee giving way.  The diagnosis was 
quadriceps weakness.  X-rays of the right knee from June 1999 
were within normal limits.  The veteran also complained of 
giving way in the right knee during the same month.

The veteran reported knee pain about ten or fifteen days per 
year during his January 2000 VA orthopedic examination.  The 
examiner noted that the veteran was not presently using a 
knee brace.  Range of motion testing of the right knee 
revealed flexion from zero to 101 degrees; the examiner was 
able to push the knee to 135 degrees, but this was noted to 
be "painful."  There was no effusion or instability of the 
right knee; the examiner indicated that there was no 
anterior, posterior, medial or lateral instability of the 
joint in question.  The examiner also noted that there was no 
anterior, posterior, medial, or lateral movement of the right 
knee.  The pertinent diagnosis was degenerative joint disease 
of the right knee, with mild to moderate functional loss.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  A 10 percent rating is warranted when flexion  is 
limited to 45 degrees, and a 20 percent rating is warranted 
when it is limited to 30 degrees.  38 C.F.R. § 4.71a, Code 
5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5261.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

In this case, the Board notes that the veteran's range of 
motion testing has revealed normal extension and limited 
flexion to 101 degrees.  The degree of limitation of motion 
of the knee does not support a compensable rating under Code 
5260 or 5261.  However, while the veteran's diagnosed 
degenerative joint disease of the right knee does not appear 
to have been confirmed by recent x-rays, service connection 
was granted for arthritis based on earlier X-rays and a 10 
percent rating is warranted for arthritis with painful bot 
noncompenable limited motion of a knee.  See 38 C.F.R. 
§ 4.71a, Code 5003.  Also see VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).  However, as there 
is no objective evidence of instability or subluxation of the 
right knee, there is no basis for the assignment of a 
separate compensable rating under 38 C.F.R. § 4.71a, Code 
5257 on basis of the presence of both instability and 
arthritis with painful motion. 

Pain was noted on attempts at flexion beyond 100 degrees, 
which clearly does not support a rating in excess of 10 
percent under Code 5260.  There is no objective evidence to 
show that pain, flare-ups of pain, weakness, fatigue, 
incoordination, swelling, deformity, disuse atrophy, or any 
other symptom or clinical finding results in additional 
functional limitation to a degree that would support a rating 
in excess of 10 percent under the applicable rating codes.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

There is no evidence of dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint (the criteria for a 20 percent evaluation under 
Diagnostic Code 5258). 

Overall, the schedular criteria for a disability evaluation 
in excess of 10 percent for the veteran's right knee disorder 
have not been met, and the preponderance of the evidence is 
against his claim for that benefit.  Again, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.

G.  Entitlement to increased evaluations for left and right 
heel spurs

In a July 1991 rating decision, the RO granted service 
connection for a left heel spur and a right heel spur on the 
basis of the results of an April 1991 VA examination 
conducted soon after his discharge from service.  Separate 
zero percent evaluations were assigned, effective from 
February 1991.  In a December 1995 rating decision, the RO 
increased both of these evaluations to 10 percent, effective 
September 1995, in view of increased tenderness shown on an 
October 1995 VA examination.  These evaluations have since 
remained in effect and are at issue in this case.  

During his February 1998 VA orthopedic examination, the 
veteran reported that his heel spurs made it difficult for 
him to walk on his toes and that he would sometimes have to 
shift his weight.  The examination revealed dorsiflexion of 
both ankles from zero to 20 degrees, bilateral plantar 
flexion from zero to 40 degrees, bilateral pronation of the 
feet from zero to 15 degrees, and bilateral supination from 
zero to 35 degrees.  The examiner rendered an impression of 
heel spurs in both ankles.  X-rays of the ankles were within 
normal limits.

In August 1998, the veteran was seen at a VA facility for 
bilateral plantar fasciitis, with tenderness with insertion 
of feet.

At his January 2000 VA orthopedic examination, the veteran 
described heel pain about ten or fifteen days per year, often 
in the morning.  Although he wore shoe inserts, he did not 
wear corrective shoes.  The examination revealed no painful 
motion or edema of the feet, and neurological testing was 
within normal limits.  There was evidence of tenderness when 
the heels were compressed, but there were no areas of 
breakdown, unusual shoe wear patterns, skin or vascular 
changes, hammertoes, high arches, claw feet, or flat feet.  
The veteran could stand, squat, pronate, supinate, and rise 
on his heels and toes without any difficulty.  The pertinent 
diagnosis was left and right heel spurs, with mild to 
moderate functional loss bilaterally.

The RO has evaluated the veteran's heel disorders separately 
at the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2001).  Under this section, a 10 percent 
evaluation is in order in cases of a moderate foot injury, 
while a moderately severe foot injury warrants a 20 percent 
evaluation.

In this case, the Board first notes that, during the pendency 
of this appeal, the symptomatology of both heels has been 
identical.  Both heels have demonstrated moderate disability, 
with tenderness on pressure, and a notation of mild to 
moderate functional loss.  This degree of functional loss is 
fully consistent with the assigned 10 percent evaluations, 
and, in view of the finding of no painful motion of the feet, 
there is no basis for increased evaluations under of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Overall, there is 
no basis for an increased evaluation for either heel spur 
under Diagnostic Code 5284.

There is no evidence of malunion of os calcis or astragalus, 
with marked deformity (the criteria for a 20 percent 
evaluation under Diagnostic Code 5273) or astragalectomy (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5274
Overall, there is no schedular basis for evaluations in 
excess of 10 percent for the veteran's service-connected 
right and left heel spurs, and his claims for those benefits 
must be denied.  Again, as the preponderance of the evidence 
is against the veteran's claims, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable.



H.  Entitlement to a compensable evaluation for scalp 
laceration scars

In a January 1993 rating decision, the RO granted service 
connection for a scalp laceration on the basis of service 
medical records showing a contusion and laceration from 
December 1978.  A zero percent evaluation was assigned, 
effective from August 1992.  This evaluation has since 
remained in effect and is at issue in this case.

During his February 1998 VA orthopedic examination, the 
veteran presented no complaints regarding any scars of the 
scalp.  The examination revealed a three centimeter well-
healed scar on the upper occipital and posterior parietal 
area.  The Board observes that the veteran presented no 
subjective complaints regarding scars of the scalp during his 
January 2000 VA orthopedic examination.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001), the 
presently assigned zero percent evaluation contemplates a 
slight scar of the head, face, or neck.  A moderate and 
disfiguring scar warrants a 10 percent evaluation.  In this 
case, however, the record does not reflect that the veteran 
has scars that are more than slightly disfiguring.  While the 
February 1998 examination revealed a three centimeter scar, 
this scar was also described as well-healed.  No further 
symptomatology was described.  

A 10 percent evaluation is also warranted for superficial 
scars that are poorly nourished with repeated ulceration (38 
C.F.R. § 4.118, Diagnostic Code 7803) or for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  When the 
requirements for a compensable rating under a diagnostic code 
are not shown, a 0 percent rating is assigned.  38 C.F.R. § 
4.31.

In the absence of evidence showing moderate and disfiguring 
scars of the scalp, or objective clinical evidence to show 
that the scalp scar is symptomatic (i.e., tender or with 
ulceration), the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for the scar.  
Again, as the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable in this case.

I.  Consideration for extraschedular ratings

As indicated above, the Board has based its decision in this 
case upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  The veteran has submitted no evidence 
showing that his service-connected disabilities has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Rather, the veteran appears to have 
been gainfully employed during the pendency of this appeal, 
and his hospitalizations for depression and a right shoulder 
disorder have been fully considered in determining the 
schedular evaluations for those disorders.  (A temporary 
total rating was granted for the veteran's postoperative 
right shoulder disability, from June 24 to July 31, 1998, 
based on 38 C.F.R. § 4.30.)  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2001), which 
concern the assignment of extraschedular ratings.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Entitlement to TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).  
Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2001).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2001).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2001).  

In this case, the veteran's service-connected disabilities 
include chronic head injury syndrome, with cluster-type 
headaches, and depression, with memory loss, both currently 
evaluated as 50 percent disabling; post-operative residuals 
of a right shoulder injury and lumbosacral strain, both 
currently evaluated as 20 percent disabling; residuals of a 
right knee injury, with degenerative joint disease, and left 
and right heel spurs, all currently evaluated as 10 percent 
disabling; and scalp laceration scars, currently evaluated as 
zero percent disabling.  The veteran's combined disability 
evaluation is 90 percent.   See 38 C.F.R. §§ 4.25, 4.26 
(2001). This evaluation meets the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a) (2001), and the question thus becomes whether these 
disabilities, in and of themselves, precludes the veteran 
from securing or following a substantially gainful 
occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  His January 1998 
application indicates that he completed high school and one 
year of college.  However, the Board also notes that, during 
his 2000 VA examinations, he reported being employed at a VA 
medical facility as a file clerk for approximately three 
years.  There is no subsequent information of record 
suggesting that the veteran no longer holds such employment, 
and he has not presented any documentary evidence suggesting 
that such employment does not meet the poverty threshold 
determined by the United States Department of Commerce, 
Bureau of the Census.  
 
Even assuming that the veteran is not, in fact, substantially 
gainfully employed, the evidence of record does not reflect 
that his service-connected disabilities preclude such 
employment.  The Board is aware of the recent social survey 
indicating that the veteran was not suited for a "normal" 
employment situation, but the social worker who prepared this 
report also noted that the veteran might be able to work in a 
"special work situation."  The veteran's most recent VA 
examinations contain GAF scores ranging from 60 to 65, 
suggesting mild to moderate social and occupational 
impairment under the DSM-IV, and, as noted above, the veteran 
was in fact employed at the time of that evaluation.  
Moreover, the Board is mindful that the first of the February 
2000 VA examination reports reflects that the assigned GAF 
score was "for all the medical conditions he has."  

In short, it is apparent from the record that the veteran is 
currently working and has presented no competent medical 
evidence suggesting that his service-connected disabilities 
preclude substantially gainful employment at the present 
time.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(the relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (the veteran, as a 
layperson, is unable to provide competent testimony as to 
matters which require medical expertise, such as the nature, 
extent, and etiology of his disabilities). 

Accordingly, the preponderance of the evidence is against his 
claim of entitlement to TDIU.  Since the preponderance of the 
evidence is against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable in this case.  The 
Board would point out, however, that the veteran is free to 
reopen his claim at any time.


ORDER

Entitlement to an increased evaluation for chronic head 
injury syndrome, with cluster-type headaches, currently 
evaluated as 50 percent disabling, is denied.

Entitlement to a 50 percent evaluation for depression, with 
memory loss, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an increased evaluation for post-operative 
residuals of a right shoulder injury, currently evaluated as 
20 percent disabling, is denied.

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an increased evaluation for residuals of a 
right knee injury, with degenerative joint disease, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for a left heel spur, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for a right heel spur, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable evaluation for scalp laceration 
scars is denied.

Entitlement to TDIU is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

